 
 
IV 
110th CONGRESS 
2d Session 
H. RES. 1396 
IN THE HOUSE OF REPRESENTATIVES 
 
July 31, 2008 
Mr. Boehner submitted the following resolution; which was laid on the table 
 
RESOLUTION 
Raising a question of the privileges of the House. 
 
 
Whereas the representative from New York, Charles B. Rangel, serves as chairman of the House Ways and Means Committee, a position of considerable power and influence within the House of Representatives; 
Whereas clause 1 of rule XXIII of the Rules of the House of Representatives provides that A Member, Delegate, Resident Commission, officer, or employee of the House shall conduct himself at all times in a manner that shall reflect creditably on the House.; 
Whereas the New York Times reported on July 11, 2008, that, While aggressive evictions are reducing the number of rent-stabilized apartments in New York, Representative Charles B. Rangel is enjoying four of them, including three adjacent units on the 16th floor overlooking Upper Manhattan in a building owned by one of New York’s premier real estate developers.; 
Whereas the New York Times newspaper reported on July 11, 2008, that Rep. Rangel, paid a total rent of $3,894 monthly in 2007 for four apartments at Lennox Terrace, a 1,700-unit luxury development of six towers, with doormen, that is described in real estate publications as Harlem’s most prestigious address.; 
Whereas the New York Times newspaper reported on July 11, 2008, that The current market-rate rent for similar apartments in Mr. Rangel’s building would total $7,465 to $8,125 a month, according to the Web site of the owner, the Olnick Organization.; 
Whereas clause 5(a)(2)(A) of rule XXV of the Rules of the House defines a gift as, a gratuity, favor, discount, entertainment, hospitality, loan, forbearance, or other item having monetary value.; 
Whereas clause 5 of rule XXV provides that a Member, Delegate, or Resident Commissioner, officer, or employee of the House may not knowingly accept a gift in violation of that clause; 
Whereas the New York Times newspaper reported on July 18, 2008, Mr. Rangel acknowledged that his use of one of the apartments as a campaign office presents an issue, given that city and state guidelines require rent-stabilized apartments to be used as a primary residence.; 
Whereas section 2520.11(k) of the Rent Stabilization Code of the State of New York prohibits the application of rent stabilization to housing accommodations which are not occupied by the tenant, not including subtenants or occupants, as his or her primary residence as determined by a court of competent jurisdiction.; 
Whereas in each of the years 1996, 1997, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, and 2008, the campaign committee of the representative from New York, Representative Rangel, known as Rangel for Congress and by Federal Election Commission Identification Number C00302422, made disbursements to the Lennox Terrace Development Association for payment of office rent; 
Whereas Olnick Organization, Inc. owns the Lennox Terrace Development; 
Whereas according to the State of New York, Department of State, Division of Corporations, the Olnick Organization, Inc., owner of Representative Rangel’s apartments, is an active domestic business corporation; 
Whereas section 441b(a) of title 2, United States Code, states that it is unlawful for any national bank, or any corporation organized by authority of any law of Congress, to make a contribution or expenditure in connection with any election to any political office, or in connection with any primary election or political convention or caucus held to select candidates for any political office, or for any corporation whatever, or any labor organization, to make a contribution or expenditure in connection with any election at which presidential and vice presidential electors or a Senator or Representative in, or a Delegate or Resident Commissioner to, Congress are to be voted for, or in connection with any primary election or political convention or caucus held to select candidates for any of the foregoing offices, or for any candidate, political committee, or other person knowingly to accept or receive any contribution prohibited by this section, or any officer or any director of any corporation or any national bank or any officer of any labor organization to consent to any contribution or expenditure by the corporation, national bank, or labor organization, as the case may be, prohibited by this section.; 
Whereas Federal Election Commission records confirm that in 2004 Representative Rangel received $2,000 in campaign contributions from Sylvia Olnick, an owner of Olnick Organization, Inc., the company that owns his apartment building, and that Representative Rangel’s separate political action committee also received $2,500 donations from Ms. Olnick in 2004 and 2006; 
Whereas the New York Times newspaper reported on July 11, 2008, City records show that in 2005, a lobbyist for the Olnick Organization met with Mr. Rangel and Mr. Paterson, who was then the State Senate minority leader, as the company set out to win government approvals of a plan to expand Lenox Terrace and build another apartment complex in the Bronx.; 
Whereas Representative Rangel’s acceptance of more than one rent-controlled apartment for his personal use is a violation of the House gift ban; 
Whereas Representative Rangel’s failure to disclose the aforementioned gifts on his annual Personal Financial Disclosure statements is a violation of House rules; 
Whereas the acceptance by Representative Rangel’s campaign of illegal corporate contributions from the Olnick Organization, Inc. violates Federal law; and 
Whereas the failure by Representative Rangel’s campaign to disclose certain contributions from the Olnick Organization, Inc. violates Federal law: Now, therefore, be it 
 
That— 
(1)by the conduct giving rise to this resolution the representative from New York, Representative Charles B. Rangel, has dishonored himself and brought discredit to the House and merits the censure of the House for same; and 
(2)the representative from New York, Mr. Rangel, is hereby so censured. 
 
